Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 06/01/2021.
3.	Claims 1-10 and 19-20 are currently pending in this Office action.  This action is made Final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0316588 (hereinafter Giera) in view of U.S. 2011/0296251 (hereinafter Joy).




receiving, in real time, from a plurality of agents, data collected on a plurality of terminals; selectively aggregating a portion of the data into aggregated data ([0050 and 0061]; receiving real time or hourly information regarding the fuel pump; collecting and aggregating the received fuel pump information);
translating the aggregated data into a target data format ([0052]; providing the aggregated fuel pump information to a user device, and the web host may configure the data sent to the user device in a user friendly format prior to the transmission); and
determining a time to provide the aggregated data in the targeted data format to a resource based on an evaluated condition ([0052-0053]; the aggregated data related to the user device <the user device may be associated with a particular location, like a store or a gas station>, and the web host may update the user device with the relevant data on a periodic basis <every minute, hour or day> by sending the data to the user device).  Giera further discloses a system comprising at least one processor and a data integrator (figs. 1-2).
While Giera discloses the feature of utilizing a plurality of terminals as shown above, the reference does not explicitly disclose the claim limitations of  receiving data comprising at least modes of operation for terminals, states of the terminals, failures of the terminals, and statuses of the terminals, wherein the agents collecting the data from the terminals and at least the data associated with the failures being obtained by the corresponding agents of the corresponding terminals, wherein receiving further includes registering with Operating Systems (OSs) of the corresponding terminals to receive event information and including the event information in the data, and wherein receiving further includes receiving heartbeats from the corresponding terminals, wherein each heartbeat comprises a periodic signal indicating normal operation of the heartbeat system that comprises a plurality of applications and the monitoring component; and the communication object may register with the monitoring component and may provide parameters to the monitoring object ([0032]).  Joy also discloses that the heartbeat system may be used on a computing device which is a self-service terminal ([0122-0123]). Additionally, Joy discloses the feature of utilizing “the messages and events associated with the application suite 12 and the monitoring suite 14, when the application suite 12 registers to provide a heartbeat function” ([0084-0086]; fig. 2 shown below).  Joy further discloses that “‘Response Time’. This refers to the time period within which an object must respond to a status request.  Failure of an object to respond within the response time may cause the querying component to regard that object as in a halt state” ([0062]); and “’Reporting Interval’.  This refers to the time period during which an application valid signal must be transmitted to the monitoring component for the monitoring component to generate a heartbeat valid signal” ([0063]).  


    PNG
    media_image1.png
    562
    1087
    media_image1.png
    Greyscale



status requests to ascertain if each object is operating normally or in a halt state may include the sub-steps of either (i) receiving a response from each object,…The response from the object may indicate that the object is operating normally (that is not in a halt state), or in a halt state.  The response time may be selected such that a response not being received within the response time indicates that the object is in a halt state” ([0015]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Joy in the system of Giera in view of the desire to enhance the self-checkout terminal process by utilizing the heartbeat detecting functionality of the heartbeat system resulting in improving the efficiency of detecting and resolving the progress.  

Regarding claim 2, Giera in view of Joy disclose the method wherein receiving further includes receiving the data from the plurality of agents that execute on Point-Of-Sale (POS) terminals, wherein the terminals are the POS terminals, and wherein the POS terminals include Self-Service Checkout terminals (Giera: [0030]; a point-of-sale terminal, like the self-service fuel pumps). 

Regarding claim 3, Giera in view of Joy disclose the method wherein receiving further includes receiving the data as a plurality of data associated with transactions processing on the POS terminals and the POS terminals, wherein the plurality of data includes events data, metrics data, health data, and sales data (Giera:[0030 and 0048]; fuel pump information from a fuel pump(s)) and (Joy: [0003]; heartbeat signal).  Although these references do not explicitly disclose the use of intervention data, the specific type of data utilized for processing would have 

Regarding claim 20, Giera in view of Joy disclose the system wherein the transaction terminals include one or more combinations of: a digital sign, a Self-Service Terminal (SST), a mobile device, and a Point-Of-Sale (POS) terminal (Giera: [0030]).

7.	Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Giera in view of Joy, and further in view of U.S. 2014/0122412 (hereinafter Bandekar). 

Regarding claim 4, while Giera in view of Joy discloses the feature of utilizing the data type consisting of fuel flow rate, fuel transaction cancellations, help button presses, card read errors and printer errors (Giera: [0005]); and the health data receiving from the health care application (Joy: [0003]), the references do not explicitly disclose the method wherein receiving further includes separating the plurality of data into data types based on a schema, the schema mapping formats for the plurality of data to the data types that correspond to the event data, the metrics data, the health data, the intervention data, and the sales data. However, Bandekar discloses the feature of filtering the data into data types so that data can be categorized ([0020 and 0023]).  Bandekar further discloses the features of wherein one or more sources can be mapped to one or more destinations that the mapping may include data mapping from one table to another table; and the data can be obtained from various sources that have different schemas and hence can be subjected to data transformation process ([0026-0027]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Bandekar in the modified 

Regarding claim 5, Giera in view of Joy and Bandekar disclose the method wherein selectively aggregating further includes mapping from the schema one of the data types to an aggregation algorithm and providing the data from the plurality of data associated with the one data type to the aggregation algorithm as input (Giera: [0023 and 0052]) and (Bandekar: [0051]).  However, the limitations of claim 5 are rejected in the analysis of claim 4, and the claim is rejected on that basis.

Regarding claim 6, Giera in view of Joy and Bandekar disclose the method wherein mapping configuring further includes receiving the aggregated data as output from the aggregation algorithm (Giera: [0051]). 

Regarding claim 7, Giera in view of Joy and Bandekar disclose the method wherein translating further includes identifying the targeted data format from the schema (Giera: [0052]) and (Bandekar: [0003 and 0008]; a desired format).  However, the limitations of claim 7 are rejected in the analysis of claim 4, and the claim is rejected on that basis.



Regarding claim 9, Giera in view of Joy do not explicitly disclose the method wherein determining further includes obtaining the condition from a schema.  However, such feature is well known in the art as disclosed by Bandekar ([0009 and 0029]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Bandekar in the modified system of Giera in view of the desire to enhance data processing system by utilizing the schema information resulting in improving the efficiency of the data maintaining system.  

Regarding claim 10, Giera in view of Joy do not explicitly disclose the method wherein determining further includes identifying the resource as a collection of different resources and providing the aggregated data to each of the different resources in the collection (Bandekar: [0029 and 0036]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Bandekar in the modified system of Giera in view of the desire to enhance data processing system by utilizing the schema information resulting in improving the efficiency of the data maintaining system.  
Response to Arguments
8.	Regarding independent claims 1 and 19, applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejection presented in this Office action.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161